Citation Nr: 1708387	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  12-21 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to one-time payment from the Filipino Veterans Equity Compensation (FVEC) fund.


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel


INTRODUCTION

The appellant seeks recognition as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the service of the United States Armed Forces in the Far East (USAFFE) during World War II.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2010 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, in which the RO determined that the appellant did not have the military service necessary to establish eligibility for a one-time payment from the FVEC fund.

The appellant filed a timely Notice of Disagreement (NOD) in September 2011 on which he specifically requested a "local hearing" at the RO.  In October 2011, the appellant elected review of his disagreement through a Decision Review Officer (DRO) and further indicated that he wished to participate in an informal hearing conference with a DRO.  There is no evidence that the appellant's requested hearing or informal conference was held.  

A Statement of the Case (SOC) was issued in July 2012.  According to VACOLS (Veterans Appeals Control and Locator System), the appellant submitted a timely VA Form 9 in August 2012.  Unfortunately, a copy of that document is not of record.  In March 2015 and June 2016 letters, the RO notified the appellant that VA had lost his original VA Form 9 and asked him to resubmit a copy of it or complete another VA Form 9.  The appellant did not respond.  

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) ("advanced age" is defined as 75 or more years of age).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As set forth above, the appellant requested a hearing at the RO in connection with his claim, as well as an informal conference with a DRO.  The record contains no indication that he has been afforded his requested hearing or informal conference.  Under applicable regulation, a claimant is entitled to a local hearing at any time on any issue involved in a claim.  38 C.F.R. § 3.103(c) (2016).  Thus, a remand is required to provide the appellant with his requested hearing.  

The Board further notes that because VA is unable to locate the appellant's August 2012 VA Form 9, and because the appellant failed to respond to the RO's request that he resubmit it, it is unclear whether or not the appellant requested a Board hearing in connection with his appeal.  Absent information to the contrary, the Board will presume that the appellant does not want to attend a Board hearing.  The appellant is advised, however, that should he wish to attend a Board hearing in connection with his appeal, he should advise the RO upon remand.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the appellant for a local hearing in accordance with applicable laws and regulations.  A copy of the notification sent to the appellant of the scheduled hearing should be associated with the claims file.  (Should the appellant elect to participate in an informal conference before a Decision Review Officer (DRO) in lieu of a hearing or should he elect to withdraw his hearing request, such should be clearly documented in the record).  

2.  After undertaking any additional administrative or development actions deemed necessary, the AOJ should readjudicate the claim, considering all the evidence of record.  If the benefit sought remains denied, an SSOC should be issued, followed by an appropriate period of time to respond before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




